This appeal having been opened to the Court on the granting of defendant’s petition for certification, which petition sought review of the Superior Court, Appellate Division’s affirmance of the denial of defendant’s petition for post-conviction relief (PCR); and the Court, while retaining jurisdiction, having remanded the matter to the PCR court to hold an evidentiary hearing on defendant’s claim of ineffective assistance of counsel; and defendant, while represented by counsel, having moved on remand to withdraw his petition for PCR; and the PCR court having granted that motion by order filed March 12, 2013; it is
ORDERED that the appeal is dismissed.